Order denying defendant’s motion to further modify a modified judgment of separation, by reducing the payments to plaintiff from $100 a week to $60 a week, reversed, without costs, and motion granted to the extent of reducing such payments from $100 a week to $80 a week. The payments, as reduced, are for the support of plaintiff and the infant son of the parties and are to begin with the entry of the order hereon. The record shows that changes have occurred, both as to the number of dependents and the amount of defendant’s income, which justify a reduction. It was an improvident exercise of discretion to have denied defendant relief. Carswell, Adel, MacCrate and Schmidt, JJ., concur; Nolan, P. J., not voting.